Bates, Judge,
delivered the opinion of the court.
This is a suit for damages for trespass to land, apparently prosecuted and defended for the purpose of trying the title to the land, both parties claiming title. Judgment was given for the plaintiff. The plaintiff having shown a prima facie case of title, the defendant set up a title under a tax sale, and the plaintiff gave evidence tending to impeach the validity of that tax title. The defendant, to show his title, gave in evidence a deed made to him by the register of lands, dated the 11th day of February, 1857, and which was filed for record on March 2,1857. That deed recited the sale made by the collector of Randolph coimty, on the first Monday of of October, 1846, “ before the courthouse door of said county.” The plaintiff then proved that the sale was made inside the courthouse, and not “ before the court house door of the county.”
The court below, by instructions given, decided, in effect, that the making the sale within the courthouse, and not “ before the courthouse door,” was such a failure to comply with the law as to make the salé void. We think that the *504court did not err in so deciding. The 9th sec. of the 15th art. of the Act concerning Revenue (R. C. 1845, p. 949,) provides that the sale shall be made “ before the courthouse door of the county.” It is well established in this State that a person claiming to hold land under a sale for taxes can only maintain his title when the law has been strictly pursued. It is immaterial whether it was more convenient io all persons, or better in any respect to sell within than before the courthouse; the law has prescribed the place of sale, and that is the only proper place; and it is so because the law has said so, and there can be no reasoning about it. (Reed v. Morton, 9 Mo. 868; Donohoe v. Veal, 19 Mo. 331; State, ex rel. Donohoe, v. Richardson, 21 Mo. 420.)
The defendant also set up length of possession in himself as a bar to the plaintiff’s right of action, but no evidence was given of actual possession by him.
The judgment of the court below is affirmed.
Judges Bay and Dryden concur.